UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1: March 31, 2012 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1 TO . BidGive International, Inc. (exact name of registrant as specified in its charter) Delaware 000-49999 13-4025362 (State or other jurisdiction of incorporation or organization) Commission file number (I.R.S. Employer Identification No.) 175 South Main Street, 15th Floor, Salt Lake City, Utah 84111 (Address of principal executive office including zip code) (972) 943-4185 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if asmaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o The number of shares outstanding of the registrant's common stock on March 31, 2012: 11,592,980 BIDGIVE INTERNATIONAL, INC. INDEX Page Part I. Financial Information Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets 3 Unaudited Condensed Consolidated Statements of Operations 4 Unaudited Condensed Consolidated Statements of Cash Flows 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis or Plan of Operation 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4T. Controls and Procedures 11 Part II. Other Information Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Changes in Securities and Company Purchases of Equity Securities 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Submission of Matters to a Vote of Security Holders 12 Item 5. Other Information 12 Item 6. Exhibits 12 Signatures 13 2 Part I—FINANCIAL INFORMATION Item 1. Financial Statements BIDGIVE INTERNATIONAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2012 December 31, 2011 (Unaudited) (Audited) ASSETS Current assets Cash $ - $ - Total current assets - - Total assets $ - $ - LIABILITIES AND STOCKHOLDERS' (DEFICIT) Current liabilities Accounts payable and accrued liabilities $ $ Total current liabilities Total liabilities Common stock subject to rescission rights, $.001 par value; 2,160 shares issued and outstanding Stockholders' (deficit): Preferred stock: $.001 par value; 10,000,000 shares authorized; none issued and outstanding for both periods - - Common stock: $.001 par value; 150,000,000 shares authorized; 11,592,980shares issued and outstanding for March 31, 2012 and December 31, 2011, respectively (outstanding shares include shares subject to rescission rights from above). Additional paid in capital Accumulated deficit ) ) Total stockholders' (deficit) ) ) Total liabilities and stockholders' (deficit) $ - $ - The Accompanying Notes are an Integral Part of these Condensed Consolidated Financial Statements 3 BIDGIVE INTERNATIONAL, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months ended March,31 Revenues Sales revenues $ - $ Cost of goods sold - Gross Profit - Operating expenses 5,017 1,100 Total operating expenses Loss from operations ) ) Other income (expense) Interest expense - ) Gain on debt forgiveness - Gain on Sale of Assets - Total other income (expense) - Net (loss)/gain before income taxes ) Provision for income taxes - - NET (LOSS)/GAIN $ ) Basic net loss per share $ ) $ ) Weighted average number of shares outstanding, including shares subject to rescission The Accompanying Notes are an Integral Part of these Condensed Consolidated Financial Statements 4 BIDGIVE INTERNATIONAL, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months ended March 31, Cash flows from operating activities: Net income/(loss) $ ) $ Adjustments to reconcile net income/(loss) to net cash used in operations: Gain on debt extinguishment - (112,949 ) Gain on sale of assets - (17,577 ) Changes in operating assets and liabilities: Accounts receivable - Accounts payable and accrued liabilities (7,188 ) Accrued interest - Net cash used in operations - (5,950 ) Cash flows from investing activities: Cash exchanged on sale of assets - (771 ) Net cash used in investing activities - (771 ) Cash flows from financing activities: Proceeds from loans from shareholder - Net cash provided by (used in) financing activities - Increase (decrease) in cash and cash equivalents - (615 ) Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period - - Supplemental disclosures of cash flow information: Interest paid in cash $
